                Case 20-12058-JTD             Doc 76      Filed 10/30/20        Page 1 of 13




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                        )
                              )
                        1
TERRAVION, INC., et al.,      )                     Chapter 7
                              )
      Debtors.                )                     Case No. 20-12058-JTD
                              )
                              )                     (Jointly Administered)
______________________________)

                 DISCLAIMERS OF DEBTORS’ COUNSEL REGARDING
               DEBTORS’ SCHEDULES OF ASSETS AND LIABILITIES AND
                      STATEMENTS OF FINANCIAL AFFAIRS

        Tracy Pearson (the “Counsel”), the counsel for the Debtors for the jointly administered
estates of TerrAvion, Inc., et al. (the “Debtors”), submits this disclaimer in connection with the
Debtors’ bankruptcy schedules (the “Schedules”) and statements of financial affairs (the
“SOFAs”). The Debtors’ Schedules and SOFAs were prepared from financial data derived from
the Debtors’ books and records that were available at the time of preparation of the Schedules and
SOFAs. While Counsel, her professionals, and the Debtor, have made every reasonable effort to
ensure that the Schedules and SOFAs are accurate and complete based on the information that was
available and reasonably accessible at the time of preparation, inadvertent errors or omissions may
exist and the subsequent receipt, discovery or review of any additional information not used in the
creation of the Schedules and SOFAs may result in material changes to the financial data and other
information contained therein. Furthermore, the information contained in the Schedules and
SOFAs has not been audited, and is subject to further review and potential adjustment. There can
be no assurance that the Schedules and SOFAs are complete or accurate. Counsel reserves all
rights to amend the Schedules and SOFAs in all respects, as may be necessary or appropriate,
including, but not limited to, the right to dispute or to assert offsets or defenses to any claim
reflected on the Schedules and SOFAs as to amount, liability or classification, or to otherwise
subsequently designate any claim as disputed, contingent or unliquidated.

        These Disclaimers Regarding the Debtors’ Schedules and SoFAs (the “Disclaimers”)
pertain to, are incorporated by reference in, and comprise an integral part of the Schedules and
SoFAs. These Disclaimers should be referred to, and reviewed in connection with, any review of
the Schedules and SoFAs.

        Description of the Cases and “As Is” Information Date. On August 31, 2020 (the
“Petition Date”), TerrAvion, Inc. commenced a case under chapter 11 of the Bankruptcy Code.
On September 2, 2020 Farm Measurement, LLC and Imagery Collection, LLC commenced cases

         1
            The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are TerrAvion, Inc. (1301), Imagery Collection, LLC (3821), and Farm Measurement, LLC
(1674). The Debtors’ service address for the purpose of this chapter 11 case is: 1509 Gilpin Ave, Suite 2,
Wilmington, DE 19806.
              Case 20-12058-JTD          Doc 76       Filed 10/30/20   Page 2 of 13




under chapter 11 of the Bankruptcy Code. The cases are being jointly administered pursuant to
Bankruptcy Rule 1015(b). On October 14, 2020, the Court entered an order (the “Conversion
Order”) converting the chapter 11 cases to chapter 7 [Docket No. 62] effective October 14, 2020
(the “Conversion Date”), and Jeoffrey L. Burtch was appointed as the chapter 7 trustee [Docket
No. 63].

        Information in the Schedules and SoFAs reflects Counsel’s best estimate of asset values
and claims owed as of the Conversion Date, pursuant to Federal Rule of Bankruptcy Procedure
1019(1)(A), unless otherwise indicated. Certain amounts listed on the Schedules and SOFAs may
reflect or otherwise take into account certain postpetition administrative expense claims that are
noted on the Debtors’ books and records.

        Basis of Presentation. The Schedules and SoFAs do not purport to represent financial
statements prepared in accordance with Generally Accepted Accounting Principles (“GAAP”), nor
are they intended to fully reconcile to any financial statements otherwise prepared and/or
distributed by the Debtors.

        Although these Schedules and SoFAs may, at times, incorporate information prepared in
accordance with GAAP, the Schedules and SoFAs neither purport to represent nor reconcile to
financial statements prepared and/or distributed by the Debtors in accordance with GAAP or
otherwise. Moreover, given, among other things, the valuation and nature of certain liabilities, to
the extent that the Debtors’ books and records show more assets than liabilities, this is not a
conclusion that the Debtors were solvent at the Petition Date. Likewise, to the extent that the
Debtors show more liabilities than assets, this is not a conclusion that the Debtors were insolvent
at the Petition Date or any time prior to the Petition Date. In addition, no independent valuation
of assets has been obtained.

       Confidentiality. There may be instances within the Schedules and SoFAs where names,
addresses, or amounts have been left blank. Due to the nature of an agreement between the Debtors
and the third party, concerns of confidentiality, or concerns for the privacy of an individual,
Counsel may have deemed it appropriate and necessary to avoid listing such names, addresses,
and amounts.

        Intercompany Claims. Any receivables and payables between the Debtors and affiliated
entities in these cases (each an “Intercompany Receivable” or “Intercompany Payable” and,
collectively, the “Intercompany Claims”) are reported as assets on Schedule B or liabilities on
Schedule E and Schedule F. These Intercompany Claims may include the following components,
among others: (1) loans to affiliates, (2) accounts payable and payroll disbursements made out of
an affiliate’s bank accounts on behalf of the Debtors, (3) centrally billed expenses, (4) corporate
expense allocations, and (5) accounting for trade and other intercompany transactions. These
Intercompany Claims may or may not result in allowed or enforceable claims by or against the
Debtors, and by listing these claims Counsel is not indicating a conclusion that the Intercompany
Claims are enforceable. Intercompany Claims may also be subject to set off, recoupment, and
netting not reflected in the Schedules. In situations where there is not an enforceable claim, the
assets and/or liabilities of the Debtors may be greater or lesser than the amounts stated herein. All
rights to amend intercompany Claims in the Schedules and SoFAs are reserved.

                                                  2
               Case 20-12058-JTD         Doc 76       Filed 10/30/20    Page 3 of 13




       Counsel has listed the intercompany payables as unsecured claims on Schedule F. Counsel
reserve his rights to later change the characterization, classification, categorization, or designation
of such items.

       Classification and Claim Descriptions. Any failure to designate a claim on the Schedules
as “disputed,” “contingent” or “unliquidated” does not constitute an admission by Counsel that
such amount is not “disputed,” “contingent” or “unliquidated.” Counsel reserves the right to
dispute, or to assert offsets or defenses to, any claim reflected on the Debtors’ Schedules as to
amount, liability or classification or to otherwise subsequently designate any claim as “disputed,”
“contingent” or “unliquidated.”

       Listing a claim (i) in Schedule D as “secured,” (ii) in Schedule E as “priority” or (iii) in
Schedule F as “unsecured nonpriority,” or listing a contract in Schedule G as “executory” or
“unexpired,” does not constitute an admission by Counsel of the legal rights of the claimant or a
waiver of Counsel’s right to recharacterize or reclassify such claim or contract.

        Moreover, Counsel reserves all rights to amend the Schedules and SoFAs, in all respects,
as may be necessary or appropriate, including, but not limited to, the right to dispute or to assert
offsets or defenses to any claim reflected on the Schedules and SoFAs as to amount, liability or
classification of the claim, or to otherwise subsequently designate any claim as “disputed,”
“contingent” or “unliquidated.” Furthermore, nothing contained in the Schedules and SoFAs shall
constitute a waiver of rights by Counsel involving any present or future causes of action, contested
matters or other issues under the provisions of the Bankruptcy Code or other relevant non-
bankruptcy laws.

        Specific Notes. These general notes are in addition to the specific notes set forth in the
related Schedules and SoFAs hereinafter.


Dated: October 30, 2020
                                               /s/ Tracy Pearson
                                               Tracy Pearson (Delaware Bar No. 5652)
                                               Dunlap Bennett & Ludwig PLLC
                                               1509 Gilpin Ave Ste 2
                                               Wilmington, DE 19806
                                               (302) 468-7340
                                               (703) 777-3656 (facsimile)
                                               tpearson@dbllawyers.com

                                               David Ludwig (admitted Pro Hac Vice)
                                               W. Calvin Smith (admitted Pro Hac Vice)
                                               Dunlap Bennett & Ludwig PLLC
                                               211 Church St. SE
                                               Leesburg, VA 20175
                                               (703) 777-7319

                                                  3
Case 20-12058-JTD   Doc 76       Filed 10/30/20   Page 4 of 13




                        (703) 777-3656 (facsimile)
                        dludwig@dbllawyers.com
                        csmith@dbllawyers.com
                        Counsel for Debtors




                             4
                                    Case 20-12058-JTD                        Doc 76         Filed 10/30/20     Page 5 of 13




 Fill in this information to identify the case:

 Debtor name         Farm Measurement LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         20-12064-JTD
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          October 30, 2020                        X /s/ TerrAvion, Inc., by: Robert Morris, President
                                                                       Signature of individual signing on behalf of debtor

                                                                       TerrAvion, Inc., by: Robert Morris, President
                                                                       Printed name

                                                                       Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                           Case 20-12058-JTD                                    Doc 76                Filed 10/30/20                        Page 6 of 13

 Fill in this information to identify the case:

 Debtor name            Farm Measurement LLC

 United States Bankruptcy Court for the:                       DISTRICT OF DELAWARE

 Case number (if known)               20-12064-JTD
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $                    0.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $                    0.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$          478,160.19


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $             478,160.19




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
                                    Case 20-12058-JTD                   Doc 76       Filed 10/30/20       Page 7 of 13

 Fill in this information to identify the case:

 Debtor name         Farm Measurement LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         20-12064-JTD
                                                                                                                      Check if this is an
                                                                                                                         amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                         12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

     No.    Go to Part 2.
     Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                       Current value of
                                                                                                                         debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

     No.    Go to Part 3.
     Yes Fill in the information below.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

     No.    Go to Part 4.
     Yes Fill in the information below.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                                    Case 20-12058-JTD                   Doc 76       Filed 10/30/20       Page 8 of 13

 Debtor         Farm Measurement LLC                                                         Case number (If known) 20-12064-JTD
                Name


     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                       Case 20-12058-JTD                            Doc 76             Filed 10/30/20                 Page 9 of 13

 Debtor          Farm Measurement LLC                                                                                Case number (If known) 20-12064-JTD
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                      $0.00       + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                         $0.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                   Case 20-12058-JTD                 Doc 76     Filed 10/30/20         Page 10 of 13

 Fill in this information to identify the case:

 Debtor name         Farm Measurement LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         20-12064-JTD
                                                                                                                            Check if this is an
                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                        12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

      No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
      Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                     page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                   Case 20-12058-JTD                     Doc 76          Filed 10/30/20                  Page 11 of 13

 Fill in this information to identify the case:

 Debtor name         Farm Measurement LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)          20-12064-JTD
                                                                                                                                                    Check if this is an
                                                                                                                                                       amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                       12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $478,160.19
           AC Capital Management Group LLC                                    Contingent
           1121 Palomares Court                                               Unliquidated
           Lafayette, CA 94549                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the             Last 4 digits of
                                                                                                      related creditor (if any) listed?                   account number, if
                                                                                                                                                          any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                             0.00
 5b. Total claims from Part 2                                                                            5b.    +   $                       478,160.19

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                          478,160.19




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                         page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         27735                                               Best Case Bankruptcy
                                   Case 20-12058-JTD                 Doc 76      Filed 10/30/20            Page 12 of 13

 Fill in this information to identify the case:

 Debtor name         Farm Measurement LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         20-12064-JTD
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.         State what the contract or                  Operating lease
              lease is for and the nature of              contract.
              the debtor's interest

                  State the term remaining
                                                                                     AC Capital Management Group LLC
              List the contract number of any                                        1121 Palomares Court
                    government contract                                              Lafayette, CA 94549




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                   Case 20-12058-JTD                 Doc 76       Filed 10/30/20        Page 13 of 13

 Fill in this information to identify the case:

 Debtor name         Farm Measurement LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         20-12064-JTD
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                           Check all schedules
                                                                                                                                that apply:
    2.1                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.2                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.3                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.4                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
